Citation Nr: 0810142	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  05-39 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to the veteran's service-connected 
diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant veteran had active duty service from August 
1967 to August 1970, and from January 1973 to June 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
May 2005.  A statement of the case was issued in September 
2005, and a substantive appeal was received in December 2005.  

Although the veteran's aforementioned notice of disagreement 
initiated an appeal as to several other issues, which were 
denied in the January 2005 rating decision, his substantive 
appeal that was received in December 2005 expressly limited 
his appeal to the issue listed on the first page.  Further, 
one of the issues in which an appeal was initiated pertained 
to entitlement to service connection for right foot 
neuropathy, to include as due to diabetes mellitus type II.  
This benefit was granted by rating decision in July 2005.


FINDING OF FACT

Hypertension was not manifested during the veteran's active 
duty service or for many years thereafter, nor is 
hypertension otherwise caused by or aggravated by the 
veteran's service-connected diabetes mellitus type II. 
.

CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, 
nor is hypertension proximately due to or caused by  the 
veteran's diabetes mellitus type II.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in October 2004.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence; and Pelegrini v. Principi, 
18 Vet. App. 112 (2004), requesting the claimant to provide 
evidence in his possession that pertains to the claim.  

The RO also provided the appellant with notice in August 
2007, subsequent to the initial adjudication.  The 
notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claims.  
  
While the notice was not provided prior to the initial 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in a supplemental statement of the 
case issued in March 2006, and in November 2006 and December 
2007 supplemental statements of the case, following the 
provision of notice.  The veteran and his representative have 
not alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  

VA has obtained service, VA, and private medical records.  
The VA has also afforded the veteran a VA examination in 
November 2005 for his secondary service connection claim.  As 
will be explained below, although the veteran was not 
provided a VA examination to determine whether hypertension 
is directly related to service, the evidence of record does 
not contain competent evidence that the veteran has 
hypertension in service, or that the claimed disability may 
be associated with any in-service event; thus, a medical 
examination is not necessary to decide the claim of service 
connection for hypertension on a direct basis.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  All known and available records relevant to 
the issues on appeal have been obtained and associated with 
the veteran's claims file; and the veteran and his 
representative have not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.



Analysis

The issue before the Board involves a claim of entitlement to 
service connection for hypertension, to include as due to 
diabetes mellitus type II.  Applicable law provides that 
service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).   Additionally, for veteran's who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as hypertension, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.   Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection is warranted for a disability, which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has also 
held that service connection can be granted for a disability 
that is aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

The Board notes, however, that even though the veteran is not 
seeking service connection on a direct basis, all theories of 
entitlement--direct and secondary--must be considered.  See 
Hodge v. West, 155 F.3d 1356, 1362-1363 (Fed. Cir. 1998) 
(noting that Congress expects the VA "to fully and 
sympathetically develop the veteran's claim to its optimum 
before deciding it on the merits").       

The Board notes that service connection is not warranted on a 
direct basis.  Service medical records are silent for any 
complaints of, treatments for, and diagnosis of hypertension.  
On a July 1969 dental clinic questionnaire, the veteran 
circled the word "no" when asked if he had high blood 
pressure.  Reports of medical examination from June 1970 to 
January 1981 show that the veteran's vascular system was 
clinically evaluated as normal.  Blood pressure readings were 
as follows: 120/75 (June 1970), 112/68 (December 1972), 
116/82 (March 1978), and 126/72 (January 1981).  December 
1972, March 1978 and January 1981 reports of medical history 
show that the veteran checked the appropriate box to deny 
high blood pressure.    

Altogether, an October 2005 letter from Rafael Armendairz, 
D.O. states that the veteran was diagnosed with hypertension 
since 2003, and post service medical records show that the 
veteran was first treated for hypertension in April 2003, 25 
years after service.  This lengthy period without treatment 
after service suggests that there has not been a continuity 
of symptomatology.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  Consequently, the presumption of service 
connection is not for application since it was more than a 
year after service when the veteran was diagnosed with 
hypertension.  

As noted above, the veteran's contention is that hypertension 
is secondary to his service-connected diabetes mellitus type 
II. 

The record includes a report of VA examination in November 
2004.  There was no claims file available for review, but the 
examiner opined that the veteran's hypertension was less 
likely than not related to or secondary to the service-
connected diabetes.  The examiner explained that the diabetes 
that the arterial hypertension that is usually related to 
diabetes included diabetic nephropathy or renal failure 
leading to hypertension and that the veteran did not have a 
diabetic renal condition at this time.  

The veteran was afforded another  VA examination in November 
2005.  The diagnosis was essential hypertension.  The report 
of the examination notes that the claims file was reviewed..  
The examiner (a different examiner than the one who conducted 
the November 2004 examination) noted that there was good 
control of the hypertension with medication and the veteran 
denied any side effects.   It was the VA examiner's opinion 
that hypertension was less likely than not related to the 
veteran's service-connected diabetes mellitus type II.  He 
explained that hypertension was diagnosed in 2003, 6 years 
after being diagnosed with diabetes mellitus type II.  The VA 
examiner continued that hypertension usually develops with 
diabetes type II with progressive renal involvement; and in 
the veteran's case, there was no renal involvement.  

The only competent evidence of record which provides a link 
between the veteran's hypertension to his service-connected 
diabetes mellitus type II is an October 2005 letter from 
Rafael Armendariz, D.O., who states in one sentence that the 
veteran's hypertension is secondary to his service-connected 
diabetes mellitus type II.  The Board notes that the letter 
does not indicate that the examiner reviewed any of the 
veteran's clinical records, nor is any rationale set forth 
for the opinion.  

By contrast, the VA examiner's November 2005 medical opinion 
was more detailed providing a rationale based upon 
examination the veteran and on a review of the veteran's 
claims file.  Therefore, the Board affords considerably more 
weight to the August 2004 VA opinion than to Dr. Armendariz's 
one sentence statement.  Among the factors for assessing the 
probative value of a medical opinion are the examiner's 
access to the claims file, and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  For the reasons set forth above, the Board finds 
that the opinion rendered in the November 2005 VA examination 
report is clearly more probative Dr. Armendariz's letter.  
The VA examination also revealed no evidence of any increase 
in the severity of the hypertension due to the diabetes, and 
the Board views this as showing no aggravation.  In fact, it 
appears that the hypertension is controlled with medication.  
  
The Board acknowledges the assertions that the currently 
diagnosed hypertension is secondary to his service-connected 
diabetes mellitus.  In particular, the veteran seems to argue 
that the fact that he has service-connected neuropathy 
related to his diabetes argues contradicts the VA examiner's 
opinion that there is no nephropathy.  The Board believes 
that the veteran may be confused in thinking neuropathy and 
nephropathy are the same medical conditions.  At any rate, 
although lay persons are competent to provide evidence 
regarding injury and symptomatology, they are not competent 
to provide evidence regarding diagnosis or etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Only a 
medical professional can provide evidence of a diagnosis or 
etiology of a disease or disorder.  

After thorough review of the evidence currently of record, 
the Board is led to the conclusion that there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to permit a favorable determination in this case.  
38 U.S.C.A. § 5107(b).  The weight of the evidence is against 
the veteran's claim.


ORDER

Entitlement to service connection for hypertension is not 
warranted.  The appeal is denied.



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


